Free English translation of Spanish language document      [logoq10q3.jpg]

Exhibit 10.7




Execution Date   City and Date
Bogotá D. C. the 29th of August of 2014
 
Addendum No. 1
Crude Oil Transportation Agreement - DC - 018 - 2013
 



            
SENDER
PETROLIFERA PETROLEUM (COLOMBIA) LIMITED
 
NIT
900.139.306-1
 



OPERATOR
CENIT TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS S. A. S
 
NIT
900.531.210 - 3
 



PURPOSE
Service of transportation of liquid hydrocarbons on the
Orito - Tumaco Pipeline (OTA)
 
 
 
 
 

This Addendum No. 1 to the Contract for the Transportation of Crude Oil on the
Orito - Tumaco Pipeline entered into ton the 31st of August of 2013 (the
“Agreement”), is entered into on the 29th day of the month of August of 2014
(“Execution Date”) by:




(1)
CENIT TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS S. A. S., s a Colombian commercial
simplified shares’ company, domiciled in the city of Bogotá, incorporated by
private document of the 15th of June of 2012 and registered in the commercial
record on the same date, with commercial registration number No. 02224959
(hereinafter, “CENIT” or the Transporter”), legally represented by Eugenio Gómez
Hoyos, identified with the Colombian I. D. Card No. 79.121.780 of Fontibón
acting in his capacity as General Attorney by virtue of the power of attorney
granted by public deed No. 1910 of the 3rd of July of 2013 of Notary 51 of the
city of Bogotá representative duly empowered to enter into this act; and



(2)
PETROLIFERA PETROLEUM (COLOMBIA) LIMITED, a company organized and existing
according to the laws of Cayman Islands acting through its Colombian branch
domiciled in Bogotá, established by public deed number 1682 of the 2nd of March
of 2007 before the 6th Notary of the city of Bogotá (the “SENDER”) legally
represented by MANUEL BUITRAGO VIVES, of legal age, domiciled in the city of
Bogotá, identified with Colombian I. D. Card No. 72.191.666 of Barranquilla and
by ALEJANDRA ESCOBAR HERRERA, of legal age, domiciled in the city of Bogotá,
identified with Colombian I. D. Card No. 52.646.943 of Usaquén, acting in their
capacity as Legal Representatives, duly empowered to enter into this agreement,
as can be verified in the respective Certificate of Existence and Incumbency,





CENIT and the SENDER may also be individually called a “Party” or collectively
the “Parties”.


This Addendum No. 1 to the Agreement his entered into after the following:

ADDENDUM No.1 Contrato DC – Crude Oil Transportation Agreement - 018 - 2013     
Page No. 1

--------------------------------------------------------------------------------

Free English translation of Spanish language document      [logoq10q3.jpg]





CONSIDERATIONS


1.
Whereas, the Agreement, according to the terms set forth in it, was executed by
the Parties on the 31st of August of 2013 and it is in full force, according to
the terms initially agreed in it, until the 30th of August of 2014.



2.
Whereas, the purpose of the Agreement is the provision of the Service of
Transportation of Crude Oil Owned by the SENDER on the Orito – Tumaco Pipeline
owned by CENIT (the “Pipeline”).



3.
Whereas, according to the provisions of Section 4.02 of the Agreement, the
Parties may extend the Term for the Provision of the Service by executing a
document before the date of termination of the Agreement.



4.
Whereas, the Parties have expressed their interest on extending the Term for the
Provision of the Service in the Agreement for a period of three (03) months as
from the 31st of August of 2014, namely until the 30th of November of 2014



5.
Whereas, the Parties have also agreed to amend Clause 5 of the Agreement, in
sections 5.04 - Payment and Invoicing and 5.06 - Adjustments to the Invoicing of
the Service, in order to adjust the terms and conditions related to the
Representative Market Rate (TRM) applicable to the payment in Colombian pesos of
the Fee for the provision of the Service.



6.
Whereas because of the extension of the term of the Agreement made by virtue of
this Addendum No. 1, it is necessary for the SENDER to amend and submit duly
adjusted, the Guarantee furnished to CENIT in the terms set forth in the
Agreement, for the same to comprise and cover the period fir which this Addendum
No. 1 extends the term of the Agreement.



7.
Whereas, by virtue of the foregoing considerations the Parties enter into this
Addendum No. 1 to the Agreement, which will be governed by the clauses set forth
below.





CLAUSES


FIRST - EXTENSION - The Parties agree to extend the Term for the Provision of
the Service for an additional term of three (03) months, namely until the
thirtieth (30th) of November of 2014.




SECOND: – Amendment of Clause 5, sections 5.04 - Amount and Terms of Payment of
the Service and 5.06 – Adjustments in the Invoicing of the Service, which shall
now read as follows:






“Section 5.04 - Payment and Invoicing:



ADDENDUM No.1 Contrato DC – Crude Oil Transportation Agreement - 018 - 2013     
Page No. 2

--------------------------------------------------------------------------------

Free English translation of Spanish language document      [logoq10q3.jpg]

(a)
Modality, Frequency and Term for the Payment: The SENDER irrevocably and
unconditionally agrees to: (i) pay the Fee for the Service under the modality of
Use and Pay established in this Agreement, on a monthly basis, within thirty
(30) days after the date in which CENIT issues the invoice for the provision of
the Service.



(b)
Currency of Payment: The payments will be made in Colombian pesos. The amount
payable will be determined based on the Service Fee certified in dollars and it
will be calculated using the official Representative Market Rate (TRM) certified
by the Financial Superintendence of the first day of the month of provision of
the Services.



(c)
Place of Payment: The SENDER must make the payment by bank deposit or transfer
into any of the bank accounts that CENIT, as the holder, informs to the SENDER
in each invoice.



(d)
Invoicing: CENIT will send to the SENDER no later than on the twentieth (20th)
day of each Month of Operation, the invoice with the amount that the SENDER must
pay for the Service based on the nomination made by the SENDER and accepted by
CENIT for the respective Month of Operation.”





“Section 5.06 - Adjustments of the Invoicing of the Service:


(a)
CENIT will make adjustments to the invoicing based on the “Gross Standard
Volume”, reported in the CVC’s transportation sheet of each Pipeline and
certified by the independent inspector at the Pipeline’s Point of Entry.



(b)
CENIT will make adjustments to the invoicing based on the volumes invoiced and
on the volumes actually transported. If as a result of the adjustment mentioned
in this item it is established that the SENDER paid in excess for the Service,
CENIT will compensate the SENDER generating a credit note for the excess amounts
paid in favor of the SENDER to be credited in the invoicing issued for the
services provided under this Agreement or under other agreements between the
SENDER and CENIT. In case that the Term for the Provision of the Service under
this Agreement has ended or if there are no other contractual relationships
between CENIT and the SENDER, CENIT will pay back the excess amount charged
within thirty (30) business Days after the acknowledgement by CENIT. If, on the
contrary, as a result of the adjustment the subject matter of this Section it is
established that the SENDER paid an amount lower than the one that would
correspond for the volumes actually transported, CENIT will issue the respective
adjustment invoice, which will be paid by the SENDER within thirty (30) Days
after the date of issuance thereof, using the TRM of the first day of provision
of the Service to which the adjustment corresponds; the TRM must be duly
certified by the Financial Superintendence or the entity that takes its place.”



THIRD - GUARANTEE: THE SENDER, in a term of no more than ten (10) calendar days
as from the Date of Execution Date of this Addendum No. 1 to the Agreement,
agrees to apply for, obtain and deliver to CENIT the amendment on the Guarantee
granted under the Agreement adjusting its term and amount according to the
extension of the Term for the Provision of the Service agreed in this Addendum
No. 1, in the terms and conditions set forth in the Sixth Clause of The
Agreement.




FOURTH – COPE OF THIS ADDENDUM: This Addendum No. 1 to the Agreement is not a
novation thereof, as it is in full force and effect excepting for what was
expressly amended by virtue of this Addendum No. 1. In case of contradiction
between the provisions of the Agreement and the provisions of this Addendum

ADDENDUM No.1 Contrato DC – Crude Oil Transportation Agreement - 018 - 2013     
Page No. 3

--------------------------------------------------------------------------------

Free English translation of Spanish language document      [logoq10q3.jpg]

No. 1, or faced with a void or inconsistency, the Parties, by virtue of the
principle of good faith and using their best efforts, commit to readjust it or
to carry out any acts that may be necessary for its correct compliance.


This Addendum is perfected with the signature of the Parties on the twenty ninth
(29th) day of the month of August of 2014.






CENIT
 
 
     /s/ Eugenio Gomez Hoyos        
EUGENIO GÓMEZ HOYOS
C.C. No. 79.121.780 of Fontibón
General Attorney

    
THE SENDER


 
 
      /s/ Manuel Buitrago                 
MANUEL BUITRAGO


C.C. 72.191.666


 Legal Representative



                            


                            
  /s/ Alejandra Escobar Herrera    


ALEJANDRA ESCOBAR HERRERA




C.C. 52.646.943 of Bogotá




 Legal Representative














ADDENDUM No.1 Contrato DC – Crude Oil Transportation Agreement - 018 - 2013     
Page No. 4

--------------------------------------------------------------------------------

[logoq10q3.jpg]







Fecha de Firma   Ciudad y Fecha
Bogotá D.C. 29 de agosto de 2014
 
Otrosí No. 1
Contrato DC-Contrato de Transporte de Crudo-018-2013
 



            
REMITENTE
PETROLIFERA PETROLEUM (COLOMBIA) LIMITED
 
NIT
900.139.306-1
 



OPERADOR
CENIT TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS S.A.S
 
NIT
900.531.210-3
 



OBJETO
Servicio de transporte de hidrocarburos líquidos por el
Oleoducto Orito-Tumaco (OTA)
 
 
 
 
 

Este Otrosí No. 1 al Contrato de Transporte de Crudo por el Oleoducto Orito -
Tumaco celebrado el 31 de agosto de 2013 (el “Contrato”), se suscribe a los 29
días del mes de agosto de 2014 (“Fecha de Firma”) por:




(3)
CENIT TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS S.A.S., sociedad colombiana de
naturaleza mercantil, del tipo de las sociedades por acciones simplificada, con
domicilio en la ciudad de Bogotá, constituida mediante documento privado de
junio 15 de 2012 e inscrita en el registro mercantil en la misma fecha, con
matrícula mercantil No. 02224959 (“CENIT” o el “Transportador”), representada
legalmente por Eugenio Gómez Hoyos, mayor de edad, domiciliado en la ciudad de
Bogotá, identificado con la cédula de ciudadanía No. 79.121.780 de Fontibón,
quien actúa en su condición de Apoderado General en virtud del poder conferido
mediante Escritura Pública No. 1910 de julio 3 de 2013 de la Notaría 51 del
Círculo de Bogotá, debidamente facultado para la celebración de este acto; y



(4)
PETROLIFERA PETROLEUM (COLOMBIA) LIMITED, sociedad constituida y organizada de
conformidad con las leyes de las Islas Cayman, actuando a través de sucursal
debidamente establecida en Colombia mediante escritura pública número 1682 de
marzo 2 de 2007 otorgada en la Notaría 6ª del Círculo de Bogotá (el
“REMITENTE”), representada legalmente por MANUEL BUITRAGO, mayor de edad,
domiciliado en la ciudad de Bogotá, identificado con la cédula de ciudadanía No.
72.191.666 de Barranquilla y por ALEJANDRA ESCOBAR HERRERA, mayor de edad,
domiciliada en la ciudad de Bogotá, identificada con la cédula de ciudadanía No
52.646.943 de Usaquén, quienes actúan en su condición de Representantes Legales,
debidamente facultados para la celebración de este acto conforme se puede
verificar en el Certificado de Existencia y Representación Legal respectivo,




OTROSI No.1 Contrato DC-Contrato de Transporte de Crudo-018-2013      Página No.
1

--------------------------------------------------------------------------------

[logoq10q3.jpg]

CENIT y el REMITENTE también podrán ser denominados individualmente como la
“Parte” o conjuntamente como las “Partes”.


El presente Otrosí No. 1 al Contrato, se suscribe previas las siguientes:






CONSIDERACIONES
8.
Que el Contrato, conforme los términos en él previstos, fue ejecutado por las
Partes el 31 de agosto de 2013 y se encuentra en vigencia, conforme el término
de duración inicialmente pactado, hasta el día 30 de agosto de 2014.



9.
Que el objeto del Contrato consiste en la prestación del Servicio de Transporte
de Crudo de Propiedad del REMITENTE por el Oleoducto Orito – Tumaco, propiedad
de CENIT. (el “Oleoducto”).



10.
Que de conformidad con lo dispuesto en la Sección 4.02 del Contrato, las Partes
podrán prorrogar el Plazo de Prestación del Servicio mediante la suscripción de
un documento con anterioridad a la fecha de terminación del Contrato.



11.
Que las Partes han manifestado su interés en extender el Plazo de Prestación del
Servicio del Contrato, por un término de tres (03) meses contados a partir del
31 de agosto de 2014, es decir hasta el 30 de noviembre de 2014



12.
Que, adicionalmente las Partes han acordado modificar la Cláusula 5 del
Contrato, en sus secciones 5.04 - Pago y Facturación y 5.06 - Ajustes en la
Facturación por Servicio, con el objeto de ajustar los términos y condiciones
relacionados con la Tasa Representativa del Mercado (TRM) aplicable al pago en
pesos colombianos de la Tarifa por la prestación del Servicio.



13.
Que, con ocasión de la extensión a la vigencia del Contrato que se pacta en
virtud del presente Otrosí No. 1, es necesario que el REMITENTE modifique y
entregue debidamente ajustada la Garantía otorgada a CENIT en los términos
previstos en el Contrato a fin de que la misma comprenda y ampare el periodo por
el cual este Otrosí No. 1 extiende la vigencia del Contrato.



14.
Que en virtud de las anteriores consideraciones las Partes celebran el presente
Otrosí No. 1 al Contrato el cual se regirá por las cláusulas que se establecen a
continuación.





CLÁUSULAS


PRIMERA: - PRÓRROGA- . PRÓRROGA- . Las Partes acuerdan en prorrogar el Plazo de
Prestación del Servicio por un término de tres (03) meses adicionales al término
de duración inicialmente convenido, esto es hasta el día treinta (30) de
noviembre de 2014.




SEGUNDA – Modificación de la Cláusula 5 en sus secciones 5.04 de Valor y Forma
de Pago del Servicio y 5.06 Ajustes en la Facturación por Servicio, la cual
quedará así:



OTROSI No.1 Contrato DC-Contrato de Transporte de Crudo-018-2013      Página No.
2

--------------------------------------------------------------------------------

[logoq10q3.jpg]

“Sección 5.04 Pago y Facturación:


(e)
Modalidad, Periodicidad y Plazo para el Pago: El REMITENTE se obliga irrevocable
e incondicionalmente a: (i) pagar la Tarifa por el Servicio bajo la modalidad
Utilice y Pague establecida en este Contrato, en forma mensual, dentro de los
treinta (30) Días siguientes a la fecha en que CENIT emita la factura por la
prestación del Servicio.



(f)
Moneda de Pago: Los pagos serán realizados en pesos colombianos. El valor de
pago se determinará tomando como base la Tarifa del Servicio correspondiente en
dólares y se liquidará a la Tasa Representativa del Mercado (TRM) oficial
certificada por la Superintendencia Financiera del primer día del mes de
prestación de Servicio.



(g)
Lugar del Pago: El REMITENTE deberá efectuar el pago mediante consignación o
transferencia en cualquiera de las cuentas bancarias que CENIT, como su titular,
le indique al REMITENTE en cada factura.



(h)
Facturación: CENIT enviará al REMITENTE a más tardar el día veinte (20) de cada
Mes de Operación, la factura con la cantidad que el REMITENTE debe pagar por
concepto del Servicio con base en la nominación realizada por el REMITENTE y
aceptada por CENIT para el Mes de Operación respectivo.”





“Sección 5.06 Ajustes en la facturación por Servicio:


(c)
CENIT realizará ajustes a la facturación con base en los volúmenes “Gross
Standard Volume”, reportados en la hoja de transporte de la CVC de cada
Oleoducto y certificados por el inspector independiente en el Punto de Entrada
del Oleoducto.



(d)
CENIT realizará ajustes a la facturación con base en los volúmenes facturados y
los volúmenes efectivamente transportados. Si como resultado del ajuste a que se
refiere este numeral se establece que el REMITENTE pagó en exceso por el
Servicio, CENIT compensará al REMITENTE generando una nota crédito por los
montos pagados en exceso a favor del REMITENTE a ser acreditada en la
facturación emitida por concepto de servicios prestados bajo este o bajo otros
contratos entre el REMITENTE y CENIT. En caso de que el Plazo de Prestación del
Servicio bajo el presente Contrato hubiera concluido o no exista otra relación
contractual entre CENIT y el REMITENTE, CENIT devolverá el valor cobrado en
exceso dentro de los treinta (30) días hábiles siguientes al reconocimiento por
parte de CENIT. Si por el contrario, como resultado del ajuste al que se refiere
esta sección se establece que el REMITENTE pagó un monto menor al que
correspondería por concepto de volúmenes efectivamente transportados, CENIT
emitirá la correspondiente factura de ajuste, la cual deberá ser cancelada por
el REMITENTE dentro de los treinta (30) Días siguientes a la fecha de emisión de
la misma, utilizando la TRM del primer día de mes de prestación del Servicio al
cual corresponde el ajuste, la TRM debe estar certificada por la
Superintendencia Financiera o entidad que haga sus veces.”



TERCERA GARANTÍA: El REMITENTE, en un plazo no mayor a diez (10) días calendario
contados a partir de la Fecha de Firma del presente Otrosí No. 1 al Contrato se
obliga a tramitar, obtener y entregar a CENIT la modificación de la Garantía
otorgada bajo el Contrato ajustándola en su vigencia y monto de conformidad con
la extensión del Plazo de Prestación del Servicio acordada mediante el presente
Otrosí No. 1, en los términos y condiciones establecidos en la Cláusula Sexta
del Contrato.



OTROSI No.1 Contrato DC-Contrato de Transporte de Crudo-018-2013      Página No.
3

--------------------------------------------------------------------------------

[logoq10q3.jpg]



CUARTAO – ALCANCE DEL PRESENTE OTROSI: El presente Otrosí No.1 al Contrato no
constituye novación del mismo el cual se encuentra en vigencia, excepto por lo
expresamente modificado en virtud de este Otrosí No.1. En caso de contradicción
entre lo establecido en el Contrato y lo previsto en el presente Otrosí No. 1, o
ante la existencia de un vacío o inconsistencia, las Partes, en virtud del
principio de la buena fe y empleando sus mejores esfuerzos, se obligan a
reajustarlo o a realizar los actos que sean necesarios para su correcto
cumplimiento.


El presente Otrosí se perfecciona con su suscripción por las Partes a los
veintinueve (29) días del mes de Agosto de 2014






CENIT
 
 
     /s/ Eugenio Gomez Hoyos        
EUGENIO GÓMEZ HOYOS
C.C. No. 79.121.780 of Fontibón
General Attorney

    
EL REMITENTE


 
 
      /s/ Manuel Buitrago                 
MANUEL BUITRAGO


C.C. 72.191.666


 Legal Representative



                            


                            
  /s/ Alejandra Escobar Herrera    


ALEJANDRA ESCOBAR HERRERA




C.C. 52.646.943 of Bogotá




 Legal Representative
















OTROSI No.1 Contrato DC-Contrato de Transporte de Crudo-018-2013      Página No.
4